Opinión disidente en parte, y concurrente en el resultado del
Juez Asociado Señor Díaz Cruz.
Considero inadecuados los fundamentos de decisión.
El 8 junio, 1972 Carlos Candelario y su esposa Aurelia emitieron un pagaré a favor de James T. Barnes of Puerto Rico, Inc. o a su orden, por $20,700 distribuidos en plazos mensuales de $137.86 desde el 1ro agosto, 1972 hasta el 1ro *293julio, 2002, con interés al 7% anual, y el mismo día consti-tuyeron hipoteca en garantía de dicha obligación sobre casa de dos plantas en hormigón en solar de 182.42 m/c que es el Núm. 40, bloque NL, urbanización “Buenaventura” del barrio Guanajibo de Mayagüez, que se inscribió en el Registro de la Propiedad. En octubre de 1978 los deudores hipote-cantes vendieron la casa al abogado Sr. Julio Aldea Irizarry, compraventa que formalizaron en escritura Núm. 2 de 28 marzo, 1979 ante el notario Lie. Segismundo López, por pre-cio de $26,642.91 que satisfizo el comprador con pagaré personal de $7,600 y asunción de un balance de $19,042.91 en la hipoteca de James T. Barnes. El título de este deudor subro-gado no se presentó al Registro, pero el 18 de julio siguiente el vendedor Candelario notificó la venta a su acreedora Barnes, con copia de la escritura y cierra su carta así:
Con fecha del 13 de julio fui emplazado por ustedes para responder por una demanda de ejecución de hipoteca de la referida propiedad.
Solicito se me excluya de su lista de deudores y desistan de la demanda en lo que a mí y mi esposa se refiere.
El 28 agosto, 1979 el abogado de la acreedora Barnes le escribe al deudor subrogado Aldea en los siguientes térmi-nos:
Lie. Julio Aldea Irizarry
Calle San Vicente #60
Mayagüez, Puerto Rico 00708
Re: Cuenta 4437
James T. Barnes & Co. file #7392
Estimado compañero:
Sirve la presente a modo de recordatorio, de su compromiso de 19 de julio de 1979 de traer al día la cuenta del epígrafe dentro de 30 días.
Al presente la deuda asciende a la suma de $2,466.49 sin incluir lo relativo a contribuciones, las cuales deben haber sido satisfechas antes de traer la cuenta al día.
De no haber sido satisfechas dichas contribuciones las mis-*294mas deberán satisfacerse en nuestras oficinas al traerse la suma correspondiente a mensualidades y gastos.
Cordialmente,
(firmado) Pedro D. Quiles Mariani.
En atención a este requerimiento, el nuevo dueño de la casa, licenciado Aldea, pagó a Barnes la cantidad de $2,593.46 en cheque certificado del Banco Popular, y en con-secuencia el 15 noviembre, 1979 James T. Barnes desistió de la acción sobre ejecución de hipoteca que había incoado contra el deudor original Candelario bajo el número Civil CS-79-3620 de la Sala de Mayagüez. El 26 del mismo noviembre, la sala dictó sentencia de desistimiento, sin costas.
Desde mucho antes de entrar en vigor nuestra Ley Hipotecaria de 1979 se había asentado —entre jurispruden-cia y comentaristas de España— el principio de sustitución del deudor por delegación del original. “La sentencia de 16 junio 1908 dice a este propósito que ‘el precepto del Art. 1.205 del Código no significa ni requiere que el consenti-miento del acreedor en el cambio del deudor se haya de prestar precisamente en el acto mismo en que los deudores acuerden la sustitución, porque siendo su notorio objeto el mantenimiento íntegro del derecho del acreedor, basta con que éste manifieste dicho consentimiento en cualquiera forma y momento, mientras el acuerdo de los deudores per-manezca subsistente’.” J. M. Manresa, Comentarios al Código Civil Español, 6ta ed., Madrid, Ed. Reus, 1967, T. 8, Vol. 1, pág. 889.
El principio adquirió cuerpo estatutario en el Art. 164 de la Ley Hipotecaria y del Registro de la Propiedad que con fuente en el Art. 118 de la de España, ordena:
En caso de venta de la finca hipotecada, si el vendedor y el comprador hubieren pactado que el segundo se subrogará no sólo en las responsabilidades derivadas de la hipoteca, sino también en la obligación personal con ella garantizada, quedará el primero desligado de dicha obligación, si el acree-dor prestare su consentimiento expreso o tácito.
*295Explica Roca Sastre: (1)
El art. 118 de la Ley Hipotecaria [164 P.R.] facilita grande-mente el cumplimiento del requisito del asenso o consenti-miento del acreedor hipotecario —que es esencial para que la asunción del débito sea pefecta— al reducir su alcance a los efectos liberatorios del anterior deudor, al permitir que sea tácitamente manifestado, al no exigir que sea prestado en el propio acto de la compraventa, y al prescindir del trámite de la notificación de la asunción al acreedor. Asimismo, da base para que el efecto liberatorio que provoca el consentimiento del acreedor se retrotraiga al tiempo de pactarse la asunción entre vendedor y comprador.
La reseña cronológica de la conducta de James T. Barnes frente a la oferta de un nuevo deudor por Candelario, mues-tra más que un tácito consentimiento, la patente y mani-fiesta aprobación de la sustitución que tiene efecto liberato-rio del primitivo deudor. La opinión circulada niega esa atribución a Barnes con el argumento de que no podía rechazar el pago del comprador Aldea porque el Art. 1112 dice que puede hacer el pago cualquier persona, tenga o no interés en el cumplimiento de la obligación, ya lo conozca y lo apruebe, o ya lo ignore el deudor. La inaplicación de dicho precepto que regula el pago por cuenta de otro, es palmaria. Baste recordar que el deudor subrogado Aldea no pagó por iniciativa propia, sino requerido por la acreedora ya notifi-cada de su asunción de la obligación, y que no pagó por cuenta de otro ni para beneficio de Candelario, sino en des-cargo de la obligación que libremente contrajo y que ahora Barnes le exigía.
Eventualmente, James T. Barnes vendió y endosó el pagaré hipotecario a la recurrente Teachers Annuity and Retirement System que en febrero de 1981 instó demanda contra el deudor primitivo Candelario y su esposa (Civil CS-81-113) en ejecución de hipoteca en que le reclama un ba*296lance de $18,739.61 y créditos accesorios, que la Sala de Mayagüez desestimó (a moción Regla 49.2) luego de un recuento de las actuaciones de Barnes aprobatorias de la sustitución del deudor, y concluyó que Candelario había sido liberado de la obligación y que la parte propia contra la cual debía la actora dirigir la acción ejecutiva es el comprador licenciado Aldea Irizarry. Erró porque la sustitución de deudor consentida por Barnes no es imputable a la adqui-rente y tenedora de la obligación Teachers Annuity. No hubo prueba (2) de que ésta aceptara al nuevo deudor Aldea, cuyo título permanecía sin registrar y como ejecutante debía ceñirse a las constancias del Registro. Housing Investment Corp. v. Registrador, 110 D.P.R. 490, 494, 496 (1980).
La liberación del deudor original acordada por Barnes no obliga a la recurrente Teachers por su condición dual de tenedor de buena fe y tercero hipotecario. Teachers es tene-dor de buena fe, Art. 405 C.Com., 19 L.P.R.A. see. 92, que posee el documento, según el Art. 410 (19 L.P.R.A. see. 97) *297“libre de defectos en el título de propiedad de las partes que le hayan precedido, y sin responsabilidad en cuanto a las alegaciones que, en su defensa, pudieran utilizar esas mis-mas partes entre sí, y podrá exigir el pago del importe total del documento a todas las partes responsables de dicho pago”.
Distinto a Barnes, no revela su conducta ánimo de acep-tar la subrogación del deudor en el crédito hipotecario que adquirió sin que del Registro apareciera modificación alguna del mismo; y es, por tanto, tercero protegido por los Arts. 144 de la Ley Hipotecaria de 1893 y 181 de su Regla-mento; (3) y el Art. 187 de la nueva ley de 1979 que incorpora literalmente los dos anteriores citados.
La falta de inscripción de la venta a Aldea, y la ausencia total en el Registro de toda referencia a la sustitución de deudor, resulta en inexactitud del Registro en la que su con-tenido no concuerda con la realidad jurídica extraregistral. La endosataria Teachers, que depende de la fe pública para la integridad de su título, tipifica el tercero protegido. “Por esto” dice Roca Sastre, “el concepto de tercero hipotecario requiere la inexactitud del Registro como presupuesto esencial.”
Por consiguiente, sólo puede hablarse propiamente de tercero hipotecario cuando, al tiempo de adquirir este tercero *298el derecho inscrito, sea inexacto el contenido registral de la hoja o registro particular de la finca correspondiente, ya afecte a la existencia, subsistencia o titularidad del derecho real inscrito objeto de la adquisición, o a su configuración, naturaleza o extensión, o a sus cargas, condiciones, limita-ciones, etc., debido todo a cualquiera de las causas que pueden originar dicha inexactitud. (Énfasis en el original.) R. Roca Sastre, Derecho Hipotecario, 7ma ed., Barcelona, Ed. Bosch, 1979, T. I, pág. 620.
En el curso de negociación del pagaré, el impedimento creado por Barnes al liberar de responsabilidad al deudor original Candelario, no se transfiere a Teachers, adquirente y tenedor de buena fe, y tercero civil tanto como registral.
Procede la revocación.

(1) Derecho Hipotecario, 7ma ed., Barcelona, Ed. Bosch, 1979, T. 4, Vol. 1, pág 419.


(2) Carece de elementos de consentimiento tácito por Teachers la única ofrecida, que es la minuta de 29 mayo, 1981 que dice:
“Llamado este caso para la vista en rebeldía no comparece el Ledo. Waldemar del Valle, abogado de la parte demandante.
“El Ledo. Julio Aldea informa al Tribunal que esta propiedad fue comprada por él y aparece a nombre de los demandados en este caso porque no se ha hecho todavía la presentación en el Registro de la Propiedad.
“El Ledo. Aldea expresa que ha conversado con el Lie. Del Valle y él ha estado de acuerdo que se suspenda la vista en el día de hoy, a los fines de que para fin de mes se ponga al día en los pagos.
“El Tribunal accede a la suspensión y el Lie. Del Valle deberá radicar el sello de arancel correspondiente.
“El caso se señalará nuevamente cuando así lo solicite la parte demandante.

“NOTIFICACION

Ledo. Waldemar del Valle
Apartado 1287
Ponce, Puerto Rico 00731
“En Mayagüez, Puerto Rico a 29 de mayo de 1981
(Firmado) Daisy Ruiz
“Por: Sec. Aux. Transcriptor II”
Nótese la ausencia de la representación legal de la demandante Teachers, que priva el acto de concurrencia de Teachers en lo informado.


(3) Art. 144 Ley. — No inscripción de modificaciones a la obligación.
“Todo hecho o convenio entre las partes que pueda modificar o destruir la efi-cacia de una obligación hipotecaria anterior, como el pago, la compensación, la espera, el pacto o promesa de no pedir, la novación del contrato primitivo y la tran-sacción o compromiso, no surtirá efecto contra tercero como no se haga constar en el registro por medio de una inscripción nueva, de una cancelación total o parcial o de una nota marginal, según los casos.”
Art. 181 Reglamento. — Inscripción de modificación de obligación hipotecaria.
“Conforme a lo dispuesto en la see. 257 de este título, cuando el hecho o conve-nio entre las partes produzca novación total o parcial del contrato inscrito, se extenderá una nueva inscripción y se cancelará la precedente. Cuando dé lugar a la resolución e ineficacia del mismo contrato, en todo o en parte, se extenderá una cancelación total o parcial; y cuando tenga por objeto, bien llevar a efecto un con-trato inscrito pendiente de condiciones suspensivas, o bien hacer constar el pago de parte de una deuda hipotecaria, se extenderá una nota marginal.”